UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDED SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14C of the Securities Exchange Act of 1934, as amended [X]Filed by the Registrant[]Filed by a Party other than the Registrant Check the appropriate box: [X]Preliminary Information Statement []Definitive Information Statement []Confidential, for Use of the Commission (as permitted by Rule 14c) BROADLEAF CAPITAL PARTNERS, INC. (Name of Registrant as Specified in its Charter) Name of Person(s) Filing Information Statement, if other than Registrant:N/A Payment of Filing Fee (Check the appropriate box): [X] No Fee Required. [] Fee based on table below per Exchange Act Rules 14C-5(g) and 0-11 Title of each class of securities to which transaction applies: . Aggregate number of securities to which the transaction applies: . Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount of the of which the filing fee is calculated and state how it was determined: . Proposed maximum value of transaction: . Total fee paid: . [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Rule 0-11 (a) (2) and identify the filing fee for which the offsetting fees was paid previously.Identify the previous filing by registration number, or the Form or Schedule and the date of its filing. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. BROADLEAF CAPITAL PARTNERS, INC. 201 S. Laurel Luling, TX 78648 INFORMATION STATEMENT This Information Statement(the “Information Statement”) is being furnished to all holders of shares of Common Stock, par value $0.001 per share (“Common Stock”), all holders of shares of of Series B Preferred Stock, par value $0.01 per share (“Series B Preferred Stock”) and to all holders of shares of Series C Preferred Stock, par value $0.01 per share (“Series C Preferred Stock”) of record at the close of business onMay 23, 2014 (collectively, the “Stockholders”) of Broadleaf Capital Partners, Inc., a Nevada corporation(the “Company”), with respect to a proposed corporate action of the Company.This Information Statement is first being provided to the Stockholders on or about , 2014. The corporate action involves four (4) proposals(the “Proposals”) providing for the following: 1.To approve a change of name to EnergyTek Corp. 2.To approve the increase in the total number of authorized shares of common stock from Two Hundred Fifty Million (250,000,000) to Five Hundred Million (500,000,000). 3.To approve a 1-for-150 reverse stock split of the issued and outstanding shares of Common Stock, such that each One Hundred Fifty (150) shares of Common Stock, $0.001 par value, issued and outstanding immediately prior to the effective date (the “Old Common Stock”) shall be recombined, reclassified and changed into One (1) share of the corporation's Common Stock, $0.001 par value (the “New Common Stock”), with any fractional interest rounded up to the nearest whole share (the “Reverse Stock Split”) 4.To confirm and ratify that on May 4, 2012, both the Board of Directors and the Stockholders at a Stockholder meeting held that day, voted to elect to no longer be registered as an Investment Company under the Investment Company Act of 1940 due to the Company being primarily engaged, directly or through wholly-owned subsidiaries, in a business other than that of investing, reinvesting, owning, holding or trading in securities and ratifying and instructing that the Company file a Form N-54C notifying the Securities and Exchange Commission and formalizing such election. ONLY THE STOCKHOLDERS OF RECORD AT THE CLOSE OF BUSINESS ON MAY 23, 2PRINCIPAL STOCKHOLDERS WHO COLLECTIVELY HOLD SEVENTY-SIX AND 34/100 PERCENT(76.34%)OF THE COMPANY’S SHARES OF VOTING CAPITAL STOCK ENTITLED TO VOTE ON THE PROPOSAL HAVE VOTED IN FAVOR OF THE PROPOSAL.AS A RESULT, THE PROPOSALS HAVE BEEN APPROVED WITHOUT THE AFFIRMATIVE VOTE OF ANY OTHER STOCKHOLDERS OF THE COMPANY. BY ORDER OF THE BOARD OF DIRECTORS By: /s/Donna Steward` Donna Steward, Secretary Luling, Texas 1 , 2014 TABLE OF CONTENTS ABOUT THE INFORMATION STATEMENT 3 What Is The Purpose Of The Information Statement? 3 Who Is Entitled To Notice? 3 PRINCIPAL STOCKHOLDERS 4 Who Are the Principal Stockholders and How Many Votes Are They Entitled to Cast? 4 What Corporate Matters Have the Principal Stockholders Voted For 4 What Are The Recommendations of the Board of Directors? 4 What Vote Is Required To Approve Each Proposal? 4 PRINCIPAL OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMNT 5 (A)Security Ownership of Management 5 (B)Security Ownership of Certain Beneficial Owners 5 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 5 EXECUTIVE COMPENSATION 6 Summary of Compensation 6 Outstanding Equity Awards at Fiscal Year-End 6 Employment Contracts 6 DESCRIPTION OF SECURITIES 6 Common Stock 7 Preferred Stock 8 Options 11 Warrants 11 ANTI-TAKEOVER EFFECTS OF PROVISIONS OF THE ARTICLES OF INCORPORATION, BYLAWS AND NEVADA LAW 11 INTEREST OF CERTAIN PERSONS IN OR OPPOSITION TO MATTERS TO BE ACTED UPON 12 ADDITIONAL INFORMATION 12 PROPOSAL 1 – CHANGE OF NAME 13 Purpose of the Change of Name 13 Potential Effects of the Change of Name 13 Summary of Advantages And Disadvantages Of Change of Name 13 Recommendation Of The Board Of Directors 13 No Voting of Stockholders Required 13 PROPOSAL 2 – INCREASE IN AUTHORIZED NUMBER OF SHARES OF COMMON STOCK OF THE COMPANY 13 Purpose of the Increase in the Number of Authorized Shares of Common Stock 13 Potential Effects of the Increase in Number of Authorized Shares of Common Stock 13 Summary of Advantages and Disadvantages of Increase in Number of Authorized Shares of Common Stock 14 Recommendation of the Board of Directors 14 No Voting of Stockholders Required 14 PROPOSAL 3 – REVERSE STOCK SPLIT OF COMPANY'S COMMON STOCK 14 Purpose of a Reverse Stock Split of the Company's Common Stock 14 Potential Effects of the Reverse Stock Split 15 Effectiveness of Reverse Stock Split 15 Summary of Advantages and Disadvantages of Reverse Stock Split 16 Recommendation of the Board of Directors 16 No Voting of Stockholders Required 16 PROPOSAL 4 – ELECT TO CEASE BEING AN INVESTMENT COMPANY 16 Purpose of the Election and Ratification 16 Potential Effects of the Election and Ratification 16 Summary of Advantages and Disadvantages of Election and Ratification 17 Recommendation of the Board of Directors 17 No Voting of Stockholders Required 17 DELIVERY OF DOCUMENTS TO SECURITY HOLDERS SHARING AN ADDRESS 17 2 BROADLEAF CAPITAL PARTNERS, INC. 201 S. Laurel Luling, TX 78648 INFORMATION STATEMENT This Information Statement(this “Information Statement”) contains information related to certain corporate actions of Broadleaf Capital Partners, Inc., a Nevada corporation(the “Company”), and is expected to be mailed on or about , 2014 to all holders of shares of Common Stock, par value $0.001 per share (“Common Stock”), all holders of shares of Series B Preferred Stock, par value $0.01 per share (“Series B Preferred Stock”) and to all holdersof Series C Preferred Stock, par value $0.01 per share (“Series C Preferred Stock”) and all holders of shares ofrecord at the close of business on May 23, 2014 (collectively, the “Stockholders”) ABOUT THE INFORMATION STATEMENT What Is The Purpose Of The Information Statement? This Information Statement is being provided pursuant to Section 14 of the Securities Exchange Act of 1934, as amended, to notify the Stockholders, as of the close of business on May 23, 2014 (the “Record Date”), of the corporate actions taken pursuant to the written consent of certain principal stockholders. Specifically, on May 24, 2014, a holder of our Series C Preferred Stock voted to approve thecorporate matters outlined in this Information Statement, consisting of: (i) To approve a change of name to EnergyTek Corp. (ii) To approve an increase in the number of authorized shares of Common Stock from Two Hundred Fifty Million (250,000,000) to Five Hundred Million (500,000,000); (iii)Toapprove a 1-for 150 reverse split of the issued and outstanding shares of Common Stock, such that each One Hundred Fifty (150) shares of Common Stock, $0.001 par value, issued and outstanding immediately prior to the effective date (the “Old Common Stock”) shall be recombined, reclassified and changed into One (1) share of the corporation's Common Stock, $0.001 par value (the “New Common Stock”), with any fractional interest rounded up to the nearest whole share (the “Reverse Stock Split”), and (iv) to confirm and ratify that on May 4, 2012, both the Board of Directors and the Stockholders at a Stockholder meeting held that day, voted to elect to no longer be registered as an Investment Company under the Investment Company Act of 1940 due to the Company being primarily engaged, directly or through wholly-owned subsidiaries, in a business other than that of investing, reinvesting, owning, holding or trading in securities and ratifying and instructing that the Company file a Form N-54C, notifying the Securities and Exchange Commissionand formalizing such election. Who Is Entitled To Notice? All holders of shares of Series B Preferred Stock, Series C Preferred Stockand Common Stock on the close of business on the Record Date will be entitled to notice of each matter voted upon by the principal stockholders pursuant to the written consent of the principal stockholders.Specifically, the holder of all outstanding shares of Series C Preferred Stock, which constitute a majority of all shares eligible to vote, has voted in favor of the Proposal listed in this notice.Under Nevada corporate law Section NRS 78.320, all the activities requiring stockholder approval may be taken by obtaining the written consent and approval of more than a majority (greater than 50.00%) of the holders of voting stock in lieu of a meeting of the stockholders. Because the holder of Seventy-six and 34/100 percent (76.34%) of the collective voting rights of the Series B Preferred, Series C Preferred Stock and Common Stock, voted in favor of the Proposal, no action by the minority stockholders in connection with the Proposals set forth herein is required. 3 PRINCIPAL STOCKHOLDERS Who Are The Principal Stockholders And How Many Votes Are They Entitled to Cast? Texas Gulf Oil & Gas, Inc. is the holder of 900 shares of Series C Preferred Stock or 100% of the 900 issued and outstanding shares of Series C Preferred Stock as of the Record Date.The voting rights of Texas Gulf Oil & Gas, Inc. represent 76.34% of the total issued and outstanding voting rights of the Company. What Corporate Matters Have The Principal Stockholders Voted For? The principal stockholder that holds a greater than a majority, 76.34% of the total issued and outstanding voting rights of the Company has voted by written consent for the approval and ratification of both of the Board of Directors proposal described in this Information Statement. (1) Series of Stock Shareholder Shares in Series Percent of Ownership in Series Percent of All Voting Rights Series C Preferred Texas Gulf Oil & Gas, Inc. 123 North Post Oak Lane Suite 440 Houston, TX 77024 100.00% 76.34% Notes: (1) Based on 900 shares of Series C Preferred stock, with voting rights equal to 540,000,000 shares of our common stock issued and outstanding as of May 23, 2014. Under Rule 13d-3, certain shares may be deemed to be beneficially owned by more than one person (if, for example, persons share the power to vote or the power to dispose of the shares). In addition, shares are deemed to be beneficially owned by a person if the person has the right to acquire the shares (for example, upon exercise of an option) within 60 days of the date as of which the information is provided. In computing the percentage ownership of any person, the amount of shares outstanding is deemed to include the amount of shares beneficially owned by such person (and only such person) by reason of these acquisition rights. As a result, the percentage of outstanding shares of any person as shown in this table may not necessarily reflect the person’s actual ownership or voting power with respect to the number of shares of common stock actually outstanding on May 23, 2014. What is the Recommendation of the Board of Directors? On May 15, 2014, the Board of Directors unanimously adopted resolutions approving the Proposals.The Board of Directors recommends adoption of the Proposals. What Vote is Required to Approve the Proposal? A vote of the majority of the voting right of capital stock is required to approve the Proposals.As a result, a vote to approve the Proposals by a majority of the aggregate voting rights held by a holder of Series C Preferred Stock is sufficient to approve the Proposal.In this instance, 76.34% of the voting right of the outstanding shares of voting stock have approved the Proposals. 4 PRINCIPAL OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Security Ownership The following tables set forth certain information concerning the number of shares of our capital stock owned beneficially as of May 24, 2014 by: (i) each person (including any group) known to us to own more than five percent (5%) of any Series of our voting securities, (ii) our directors, and our named executive officers. Unless otherwise indicated, the stockholders listed possess sole voting and investment power with respect to the shares shown. Title of Series Name and Address of Beneficial Owner
